Citation Nr: 0715705	
Decision Date: 05/25/07    Archive Date: 06/01/07	

DOCKET NO.  05-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a chronic low back disorder, and, if so, 
whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from January 1966 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Reno, Nevada, that denied entitlement to service 
connection for a chronic low back disability.

The Board observes that the RO adjudicated the claim on the 
merits in an April 2004 decision.  However, the RO had 
previously denied the claim in a June 1979 rating decision.  
In August 1979, the veteran was notified of the decision and 
furnished notice of his appellate rights.  He did not appeal 
therefrom.  The current claim to reopen was received in July 
2003.  Regardless of whether the RO has addressed the 
question of new and material evidence, the Board is required 
to conduct an independent new and material analysis in a 
claim involving a finally decided matter.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the Board does 
not have jurisdiction to consider a previously finally denied 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find).


FINDINGS OF FACT

1.  In a June 1979 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  The veteran was notified of the 
decision by letter dated in August 1979, but he failed to 
initiate an appeal, timely or otherwise.

2.  In July 2003, the RO received the veteran's reopened 
claim of service connection for a low back disability.

3.  Evidence received since the final 1979 rating decision is 
not cumulative or redundant of the evidence of record at the 
time of the 1979 decision, and raises a reasonable 
possibility of substantiating the claim.  

4.  The veteran's current low back disability is reasonably 
shown to be related to his active service.


CONCLUSIONS OF LAW

1.  The June 1979 rating decision denying service connection 
for residuals of a low back injury is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1003 (2006).

2.  The evidence added to the record since the June 1979 
rating decision is new and material, and the claim for 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3.  Affording the veteran the benefit of the doubt, the 
criteria for entitlement to service connection for a low back 
disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005)), enacted in November 2000, includes an 
enhanced duty on the part of VA to notify those claiming VA 
benefits as to the information and evidence necessary to 
substantiate a claim.  VA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Regulations implementing the VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2006).

Although the veteran has not been provided with notice 
following the United States Court of Appeals for Veterans 
Claims (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), because the Board is granting the veteran's petition 
to reopen his claim for service connection for a low back 
disability and granting service connection based on its 
review of the entire evidence of record, any further 
assistance and notice required by the VCAA is unnecessary.  
In other words, any deficiency regarding compliance with the 
holding in Kent v. Nicholson, is harmless, as the issue of 
entitlement to service connection for a low back disability 
has been reopened and allowed herein below.

Standard of Review.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to a determination of 
the matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.102.

When the positive and negative evidence as to a claim is in 
proximate balance, thereby creating a reasonable doubt as to 
the merits of a claim, the claimant prevails  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not for application.  Id. at 1365.

Reopening Laws and Regulations.

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented and 
secured with respect to the claim.

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
for the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both old and new.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).

The pertinent evidence of record at the time of the 1979 
denial action included the service medical records that 
showed that the veteran was seen on one occasion in August 
1966 complaining of a sore back after lifting heavy objects 
while on kitchen patrol.  X-ray studies of the lumbosacral 
spine were negative.  He was given a diagnosis of low back 
strain.  There was no further reference to back problems 
during the remainder of service, including examination at 
separation in August 1967.  

Also of record is an April 1979 communication from a 
chiropractor who stated that the veteran was examined by him 
in October 1976.  He recalled that at that time X-ray studies 
showed evidence of a "prior injury of some year's duration."

Also of record were statements from three long time 
acquaintances of the veteran that are to the combined effect 
that the veteran had had back problems since discharge from 
active service.  Additional evidence included the report of a 
VA examination of the veteran in June 1979.  He stated that 
since service he had had off and on pain until 1976 when he 
began to experience almost constant pain.  He was given a 
current diagnosis of "possible" disc disease or strain.

Evidence presented or secured since the 1979 rating decision 
consists of additional lay statements, the report of a VA 
examination in April 2006, and a June 2004 communication from 
a private physician.

The Board finds that the aforementioned evidence is new, in 
that it was not part of the record before the RO issued its 
final 1979 rating decision.  The evidence is also new and 
material, particularly the June 2004 statement from the 
physician who indicated that he had reviewed with the veteran 
his "previous extensive treatments by a number of physicians, 
including some of his active duty medical records from the 
military."  The physician expressed the opinion that the 
veteran's back disorder was "more likely than not" related to 
the original service-related back injury in August 1966.

After careful consideration of the additional evidence, the 
Board finds that it is new and material, and more than 
sufficient to reopen the claim of entitlement to service 
connection for a low back disability.  The new evidence is 
material in establishing an element necessary for the 
granting of service connection, namely the likelihood of a 
causal connection between the veteran's active service and 
the present disability, that being the low back disorder.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. 
§ 1110 requires current symptomatology at the time the claim 
is filed in order for a veteran to be entitled to 
compensation benefits).

As such, this new evidence materially alters the previous 
evidentiary picture, and, indeed, raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§§ 3.156, 3.303; Hodge, supra.  It is thus new and material 
within the meaning of applicable law and regulations.  New 
and material evidence having been received, the claim of 
service connection for a low back disability is reopened.

Pursuant to the foregoing, the veteran is entitled to have 
his claim considered on a de novo basis.

Service Connection-In General.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110 (2002); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  If the veteran fails 
to demonstrate any one element, denial of service connection 
will result.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

When a veteran has active service for 90 days or more, and 
certain chronic diseases, including arthritis, are manifest 
to a compensable degree of 10 percent or more within the 
first year following separation from service, service 
connection will be resumed for that condition.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked avoided pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is in relative equipoise on the 
question of whether the current back disability is 
attributable to the veteran's active service.  Resolving 
reasonable doubt in the veteran's favor, as required, the 
Board finds that service connection for a back disorder is in 
order.  

While a VA physician reviewed the claims file and examined 
the veteran in April 2006 and opined that in his opinion it 
was "less likely as not (less than 50/50 probability) that 
condition (back disorder) is caused by or related to his [the 
veteran] acute back during service in 1966."  The physician 
believed that the medical records related the veteran's 
chronic back to a 1976 work-related injury.  He opined that 
"episodic low back strain is a very common occurrence among 
the general population and, in and of itself, does not 
causally lead to degenerative disc disease of the spine."

However, the physician also indicated that there was no 
documentation in the medical records that the veteran had had 
intermittent low back pain between his time of discharge from 
service and the 1976 accident.  However, as noted above, the 
record does contain an April 1979 statement from a 
chiropractor who examined the veteran in October 1976.  The 
chiropractor indicated that at that time X-ray studies showed 
evidence of a "prior injury of some year's duration."  The 
reference to an old injury is supported by statements from 
various longtime acquaintances of the veteran.  They all 
referred to the veteran having complained of recurring back 
problems during the years following service discharge.  The 
record also contains a June 2004 statement from a private 
physician who indicated that when he saw the veteran that 
month, he reviewed with the veteran "his previous accepted 
treatments by a number of physicians, including some of his 
active duty medical records from the military."  That 
physician opined that the veteran's current back problems 
were more likely than not related to the service related back 
injury in 1966.  The physician's rationale is not as 
probative of that of the VA's physician's as to the likely 
etiology of any current back difficulties.  However, when 
combined with the various statements from one-time 
acquaintances, including some dated back in the 1970's and 
the reference by the chiropractor in 1979 to there being X-
ray evidence of an older injury when he saw the veteran in 
October 1976, in the Board's opinion, the evidence supporting 
the claim is at least in equipoise with that against the 
claim.  Accordingly, the veteran is entitled to service 
connection for a chronic low back disability.


ORDER

Service connection for a chronic low back disability is 
granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


